Title: To Thomas Jefferson from Robert Leslie, 3 August 1801
From: Leslie, Robert
To: Jefferson, Thomas


Sir
Philadelphia August 3d 1801
On the 2d of June, I took the liberty of writeing you by Post, some account of the conversation that I had with Mr Boudinot, and others, at the mint, in consequence of the letter you favoured me with, among other things I informed you, that Mr Voight said, that each Dollar had to go through thirty two proceses before it was ready to receive the impression from the Die, and that it took thirty two Days, to prepair as maney, as could be struck in one day,  this was so different from what I had seen done in England, that I at once concluded they ware working to vast disadvantage, but haveing no Authority to investigate the business and they not being desposed to explain any part of it, I was unable to ascertain whare the fault lay. however the subject has frequently since, employed my thoughts, and revived an opinion I formerly had entertained, which is, that Silver could be cast in Metal moulds, and notwithstanding, I had been told by several Silversmiths both here and in England, that it had often been tryed and found impossible, I was determined to make an experiment, I therefore made a Brass mould, to cast the Blanks (as they are called) for Dollars, and haveing no furnice of my own, I went to a silversmiths shop to melt the metal, and made three casts with as much care as possible, without getting the mould half full at either, one of the workemen in the shop, who had been maney years in the constant practice of Casting silver, then requested I would let him try, which I did, he made five attempts without any better success, when I agane tryd three more, but without ever getting the mould half full, after which I give it up for the time, and went home, but the disappointment only made me more determined to persue the object, and after a veriety of reflections, it ocured to me, that the cause of failure must be, that the Metal moulds, being so much better a conductor of heat than sand, that as soon as the melted Silver came in contact with the moulds, they absorbed the heat, and the Silver became Chiled, I therefore resolved to try one more experriment, and heat the moulds, which I did, and got the moulds full the first cast, and herewith send you the piece, tho it is not perfect in every respect, it has convinced me, that I have discovered the art of Casting Silver in metal moulds, and am certain that the Blanks for Dollars, may be made that way, and I think with more expedition and less expence, than any other, as the moulds may be made like those for casting shot, long enough for to contain, from five to ten Dollars, with which one man may cast as fast as the Silver can be melted,
And in addition to the dispatch, I am of opinion this mode will have the folowing adventages over any other, Viz, after the moulds are properly adjusted, the blanks will to a certainty, be all of the proper weight, the letters, or figures, may be cast on the edge, and save the operation of what is called milling, the metal will be much more soft and malleable, than after hammering, or roaling, and by that means receive a better impression from the Die,
The imperfections of the piece I here send, arises from the following Causes, the moulds ware mad of Brass, and smoked to prevent the Silvers adhering to them, but which give a rough surface, the Brass will not bair with safety, so much heat as is necessary, which I found by my moulds cracking, when I went to open them, which prevented me making another casting, Iron moulds will remedy both those evils, as the Silver will not stick to it without Smoke, and the Iron will bair any heat required, without injury,
I have sent this piece in its most imperfect state, as thare has been no tuch of a file on it, only whare the metal run in at, it has only been boiled in alum water, to whitein it, but to show that it is not too rough to answer, I have struck it in two or three places and in the roughest part, very lightly with a smooth hammer, which has very much improved the appearence, and showes that the Dies, will effectually remove all the defects,
I am Sir with the greates respect your very Humble Servent
Robert Leslie
